Citation Nr: 0401319
Decision Date: 01/14/04	Archive Date: 03/31/04

DOCKET NO. 03-01 924                        DATE JAN 14 2004


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to an increased initial rating for residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right hand, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to December 1954.


This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

Residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right (non dominant) hand are manifested by no more than mild degenerative arthritic changes of the interphalangeal joints; there is no ankylosis and there is not a gap of one inch between the fingertips of these fingers and the proximal palmar crease of the right hand on grip testing.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right (non dominant) hand have not been met. 38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38  C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010, 5216-5230. (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran urges that the injuries to his fingers of his right hand he received in service are more than 10 percent disabling. He cites to limited range of motion and pain, as well as his functional limitations, as reasons for a higher rating.

VCAA

In November 2000, the President of the United States signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096

- 2 


 (2000). This act introduces several fundamental changes into the VA adjudication process. In effect, this new legislation eliminates the requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant must present a well-grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been significantly expanded in the following areas. First, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102 (West 2003); 38 C.F.R. § 3.159(b)(2) (2003). Second, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5 103(a) (West 2003); 38 C.F.R. § 3.159(b)(1) (2002); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003). Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).

The Board finds no deficiencies with the duty to provide an appropriate claim form, to inform or assist the veteran with regard to the two claims currently being reviewed. The record shows that the requirements of the VCAA were set forth in a letter to the veteran dated in November 2001. The veteran was informed of the need to identify information and the VA's duty to assist him in obtaining the information. The pertinent laws and regulations were set forth in the Statement of the Case (SOC) issued in December 2002. V A treatment records identified by the veteran are associated with the claims file. It appears from the contentions and arguments presented by the appellant that he is fully aware of the relevant law and evidence germane to his claim on appeal, and is aware, as well, of the responsibilities that both he and VA share with respect to the development of the claim.

In view of the above, and from review of the evidence in the claims file, there does not appear to be any additional missing information or other evidence that has not been accounted for in the RO's notification actions taken in connection with the appellate development and review of this appeal. Therefore, the Board finds that

- 3 


the Department's duty to notify has been satisfied. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and service records have been identified and obtained. The Board finds that the claim is substantially complete. The duty to assist also includes, when appropriate, the duty to conduct a medical examination of the claimant. In this case, the RO did provide the appellant with a VA compensation examination.

It is clear that the claimant has nothing further to submit with regard to these two claims, and adjudication of his claim can proceed. Further delay of the appellate review of this case by the Board would serve no useful purpose.

Rating issue

Service medical records show that the veteran was performing his duties as a cook on a ship when a ship's hatch smashed several fingers of his right hand in October 1952. He sustained lacerating injuries to the second, third and fourth fingers of the right hand. X-rays showed compound fractures of the distal phalanges of the third and fourth fingers and simple fracture of the middle phalanx of the second finger. The wounds were closed and the phalangeal fracture of the fourth finger took slightly longer to close. However, he was returned to duty in November 1952.

The veteran filed his claim for service connection for the fingers in April 2001. VA treatment records dated from January 2000 show that he first presented for evaluation of the right hand in April 2001. Function of the right hand was good. He was able to make a fist. Sensory function of the hand was intact.

In a rating decision dated in March 2002, the RO granted service connection for residuals of fracture of the second, third and fourth fingers of the right hand. A zero percent or noncompensable rating was assigned. The veteran appealed, seeking a higher evaluation.

- 4 

In order to assess the degree of impairment of the service-connected disability, the veteran was afforded a VA examination for his right hand in November 2002. The veteran reported at that time that he was left hand dominant. He reported that the injury in service resulted in amputation of some of his fingers. At the examination, the veteran used his right hand freely and without hesitation. The right hand had well-healed laceration scars across the distal phalangeal region of the long and ring
digits. No obvious anatomical deformity was appreciated. There was no significant anatomical enlargement of the joints. The veteran could make a fist such that the fingertips made contact with the midportion of the thenar and hypothenar eminences just proximal to the palmar crease. Grip strength was only slightly decreased. There was no fatigability evidenced despite strong attempts by the examiner to extract his fingers from the veteran's grip. Range of motion revealed a gap of 1 centimeter between the thumb and the small finger and all other fingers could touch the thumb. There was full extension of all joint spaces of the right hand. Flexion was as foHows: index finger metacarpophalangeal (MCP) flexed to 65 degrees, proximal interphalangeal joint (PIP) flexed to 80 degrees, and distal intercarpophalangeal (DIP) flexed to 45 degrees. Longer finger MCP flexed to 76 degrees, PIP flexed to 72 degrees, and DIP flexed to 50 degrees. Ring finger MCP flexed to 62 degrees, PIP flexed to 76 degrees and DIP flexed to 52 degrees. Small finger MCP flexed to 62 degrees, PIP flexed to 80 degrees, and DIP flexed to 58 degrees.

X-ray of the right hand revealed transverse greenstick fracture of the distal phalanges of the third, fourth and possibly the fifth digits from what appeared to be recent injury. There was deformity of the fifth metacarpal head, probably related to an old healed fracture injury. Otherwise the bone and joint structures were normal with the exception of minor degenerative changes involving the interphalangeal joints of all the fingers. The impression was nondisplaced fracture of the DIP third, fourth and possibly fifth digits, old healed deformity of the fifth metacarpal head, degenerative changes of the interphalangeal joints, otherwise, normal study.

The assessment was degenerative joint disease secondary to right hand injury. The examiner commented that there was no amputation of the distal phalanges of the digits of the third and fourth digits of the right hand. There was residual

- 5 


incoordination affecting the flexibility of the third fourth and fifth digits which was as likely as not a residual of the in service injury. There was no evidence of flareups of these residuals.

Based on this evidence, the RO granted a 10 percent rating based on painful or limited motion of joints with arthritis. The veteran seeks a higher rating.

Under the applicable criteria, disability evaluations are detenl1ined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38  Part 4 (2003). Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is contesting the disability evaluation assigned following the grant of service connection. This matter therefore is to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection. The United States Court of Appeals for Veterans Claims (Court) has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date). See Fenderson, 12 Vet. App. at 126-127. Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 6 


The Board notes that the claim on appeal originates from a VA Form 21-4138 filing received in April 2001. Effective on August 26, 2002, the regulations pertaining to evaluations for finger disabilities changed. See 64 Fed. Reg. 25202-25210 (May 11, 1999). Prior to the effective date of the new regulations, the veteran's claim for an increased rating may only be evaluated under the older criteria. 38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000). However, from and after the effective date of amendment, both the old and the new criteria will be considered. Id. Regardless, as will be explained herein, due to the lack of limited range of motion, the rating code which provides the most favorable result is that related to arthritis, and the changes in the regulation regarding the fingers is inconsequential to the veteran's claim.

In the December 2002 decision, the RO assigned a 10 percent rating for traumatic arthritis substantiated by X-ray and involving two or more major joints or two or more minor joint groups and painful motion. See 38  C.F.R. §§ 71a, Diagnostic Code 5003, 5010(2003). Under this code, an increased rating would be warranted when there are two or more major joints or two or more minor joint groups and. occasional incapacitating exacerbations. A compensable rating under Diagnostic Code 5010-5003 was not for consideration when a compensable rating had been assigned for limitation of motion under the appropriate Diagnostic Code. 38  C.F.R. § 4.71a, Diagnostic Code 5003. The RO assigned this rating because the veteran's range of motion did not support a compensable rating.

As to a 20 percent rating under Diagnostic Code 5010, clearly, the record does not show occasional incapacitating exacerbations. The examiner specifically stated there was no evidence of flare ups of the right hand injury. The veteran has not described any flare-ups. The functional capabilities noted on the examination do not suggest flare ups. Further, the veteran's treatment record is minimal and does not suggest incapacitation exacerbations.

As to the criteria for multiple or individual fingers, under either ankylosis or limitation of motion under either the old or new criteria the record does not suggest a rating in excess of 10 percent. As noted, there is no range of motion deficit to warrant a higher rating. The Board will analyze the facts in light of the pertinent

- 7 


criteria. Under the old criteria, extremely unfavorable ankylosis was to be rated as amputation under Diagnostic Codes 5152 through 5156. In order to classify the severity of ankylosis and limitation of motion of a finger, it was necessary to evaluate whether motion was possible to within two inches (5.1 centimeters) of the median transverse fold of the palm. See 38 C.F .R. § 4.71 and 4.71 a, Multiple Fingers: Favorable Ankylosis, Note 3 (1997-2001). If the veteran was able to do so, the rating would be for favorable ankylosis, otherwise the rating would be for unfavorable ankylosis. Ankylosis of both the MCP and PIP joints, with either joint in extension or in extreme flexion, was to be rated as amputation. ld., Note 1. Ankylosis of both the MCP and PIP joints, even though each was individually in favorable position, was to be rated as unfavorable ankylosis. ld., Note 2.

Clearly, the veteran demonstrated greater range of motion than would be required for an increased rating for any finger under these criteria, both on his examination in November 2002 and when he was able to make a fist when evaluated in April 2001.

In evaluating musculoskeletal disabilities, the Board must assess functional impairment and determine the extent to which a service connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment. 38  C.F.R. § 4.10 (2003). Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability. These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flareups. DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995). In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint. A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38  C.F.R. § 4.40 (2001). A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal ca11osity or the like. ld.

- 8 



Under 38  C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The medical evidence establishes that the veteran could at all relevant times form a fist. The 3rd, 4th and 5th fingers were capable of touching the proximal palmar crease without difficulty. No functional limitations were reported. The examiner noted excellent grip and little fatigability. There was no lack of endurance, but there was some incoordination, however there was no additional loss of movement on repeated use or during flare-ups. Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran's right 3rd, 4th and 5th finger disability could not be deemed as approximating the criteria for a 20 percent rating under Diagnostic Codes 51525156. As the veteran has been awarded the minimum compensable rating of 10 percent for limitation of motion, there is no basis to assign a higher compensable rating under Diagnostic Code 5010. Therefore, the Board finds that the preponderance of the evidence of is against a rating in excess of 10 percent for the veteran's right 3rd, 4th and 5th fingers disability under the old criteria during the appeal period.

Beginning on August 26, 2002, the Board may consider whether a rating in excess of 10 percent is warranted under the new criteria. The new criteria states that a 20 percent rating is warranted for favorable ankylosis of two digits of one hand. However, an individual digit, with the exception of the thumb, could not be awarded an evaluation of more than 10 percent. 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5225-5230 (2003). Rather, a compensable rating may be considered for amputation of the 2nd through 5th digit individually, or whether the digit resulted in limitation of motion of other digits or interference with overall function of the hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5225-5227, Notes (2003).

Under the new criteria, the basis for evaluating amputation of the individual fingers at the 20 percent level remains the same. Even with consideration of  38 C.F.R. §§ 4.40 and 4.45, the veteran's right finger disability could not be deemed as approximating the criteria for a 20 percent rating under the schedule.

- 9 



The measurement of ankylosis and limitation of motion single or multiple digits of the hands is as follows:

1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (tenninal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

(3) Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.

(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip( s) and the

- 10


proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb: (i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.

(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.

(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 em.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or combine the evaluations.

Review of the medical evidence establishes that the MCP, PIP, and DIP joints of the fingers 2-5 show nearly full range of motion per the criteria above. The veteran's right hand disability does not prevent him from making a closed fist or fanning his fingers. He has good strength, and demonstrates no obvious deformity. His grip strength is no more than slightly diminished. There is no competent evidence that his residual disability significantly diminishes the functioning of the right hand. Therefore, the Board finds, the preponderance of the evidence is against an

- 11 

increased rating on this basis. The record shows some incoordination but overall the veteran's right hand disability does not result in limitation of motion or interfere with the overall function of his hand. Therefore, there is no basis to consider whether an evaluation in excess of 10 percent may be assigned for limitation of motion or interference with overall function of the hand. 38  C.F.R. § 4.71a, Diagnostic Codes 5225_5227, Notes (2003).

In so deciding, the Board has considered the veteran's descriptions of his residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right hand symptoms; however, the objective medical evidence in this case fails to establish entitlement ,to a rating in excess of 10 percent for his residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right hand, under VA regulations. As the preponderance of the evidence weighs against his claim, the benefit of the doubt rule is not for application. 38  C.F.R. § 4.3 (2003).

Extraschedular consideration

Review of the record reveals that the RO has expressly considered referral of the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(l) (2003). This regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38  § 3.321(b)(l) in the first instance, however, the Board is not precluded from raising this question, and in fact is obligated to

- 12 

liberally read all documents and oral testimony of record and identify a11 potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court has further held that the Board must address referral under 38  § 3.321(b)(1) only where circumstances are presented which the Under Secretary or Director of V A's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question. VAOPGCPREC. 6-96 (1996).

ORDER

An increased initial rating for residuals of fracture of the second, third and fourth fingers, with degenerative joint disease of the right hand, currently rated as ] 0 percent disabling, is denied.

	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

- 13 




